Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 18, 2011, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for resentencing in accordance herewith.
The defendant contends that the County Court erroneously adjudicated him a second felony offender. He asserts that he should have been adjudicated a second felony drug offender (see Penal Law § 70.71 [1] [b]; [3] [a]). Under the facts of this case, including the People’s position on appeal, we deem it appropriate to vacate the sentence and remit the matter to the County Court, Orange County, for resentencing, at which time the court shall clearly set forth that the resentence imposed is made pursuant to the defendant’s proper status as a second felony drug offender pursuant to Penal Law § 70.71 (3) (b) (ii) (see People v Taylor, 105 AD3d 779, 779 [2013]; People v Smith, 49 AD3d 906, 907 [2008]). Skelos, J.E, Dickerson, Lott and Austin, JJ., concur.